DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9-12, 14, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin (U.S. Patent Application No. 2014/0277956) in view of Ma et al (U.S. Patent Application Publication No. 2015/0153191).
As to Claim 1, Morin discloses a vision system for determining a position of an implement attached to a machine (Figures 1 and 3), the vision system comprising: 
An image acquisition device (110) for taking an image of the implement, the image acquisition device positioned (i) to view at least two points of interest located distally on the implement such that the at least two points of interest are visible in the image for an entire range of motion of the implement (Paragraphs 0022 and 0023), and (ii) such that any combination of motions of the implement sharing an origin will cause the at least two points of interest to be mapped to an image plane of the image acquisition device (Paragraphs 0022 and 0023); 
A processor (Figures 3 and 7); and 
A memory (Figures 3 and 7) to store computer program instructions, the computer program instructions when executed on the processor cause the processor to perform operations comprising: calculating respective locations of the at least two points of interest in a vision system frame of reference of the vision system by reversing a projection of the at least two points of interest in the image using respective locations of the points of interest in the image and a known geometry of an articulation of the implement about the machine (Paragraphs 0069 and 0070. The “known position” and “predetermined rotation” are being interpreted as the “known geometry”).  
However, Morin is silent about the at least two points of interest to be mapped to an image plane of the image acquisition device by an azimuthal projection. Ma discloses that it is known to map positions of interest using azimuthal projections (Paragraphs 0093 and 0011). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the at least two points of interest mapped to an image plane of the image acquisition device by an azimuthal projection with the motivation of illustrating the positions of interest.
As to Claim 2, Morin as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Morin as modified also teaches wherein the operations further comprise: calibrating the vision system by: collecting, for a plurality of positions of the implement representing a motion of the implement about a respective center of rotation for each position of the plurality of positions, a plurality of images and a plurality of distances associated with the at least two points of interest; and calculating a respective location for each of the respective centers of rotation in the vision system frame of reference (Paragraph 0070).  
As to Claim 4, Morin as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Morin as modified also teaches wherein the at least two points of interest are associated with a respective target affixed to the implement (Paragraph 0023).  
As to Claim 5, Morin as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Morin as modified also teaches wherein the operations further comprise: selecting one or more visual features of the implement, wherein the one or more visual features of the implement are selected from at least one of: (i) one or more edges or line elements and a corresponding image orientation thereof; (ii) one or more geometric shapes and associated geometric proportions; (iii) variations in color or intensity: (iv) a combination of features including relationships between them; (v) a region of the image in which the one or more visual features is found; and (v) a trajectory of the one or more visual features in the image plane; and acquiring the at least two points of interest by evaluating the one or more visual features selected using a plurality of object recognition operations (Paragraphs 0021-0025 and 0069-0072).  
As to Claim 9, Morin as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Morin as modified also teaches wherein the image acquisition device is mounted on the machine to enable a single point of view therefrom (Paragraph 0022).  
As to Claim 10, Morin as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Morin as modified also teaches wherein the azimuthal projection is a far-side general perspective type (Ma: Paragraphs 0093 and 0011).  
As to Claim 11, Morin discloses method for determining a position of an implement attached to a machine, comprising: 
Acquiring, from an image acquisition device (110), an image of the implement, wherein the image acquisition device is positioned (i) to view at least two points of interest located distally on the implement such that the at least two points of interest are visible in the image for an entire range of motion of the implement (Paragraphs 0022 and 0023); and (ii) such that any combination of motions of the implement sharing an origin will cause the at least two points of interest Page 19 of 23Docket No. 13838.0600to be mapped to an image plane of the image acquisition device (Paragraphs 0022 and 0023); and 
Calculating respective locations of the at least two points of interest in a vision system frame of reference of a vision system by reversing a projection of the at least two points of interest in the image using respective locations of the points of interest in the image and a known geometry of an articulation of the implement about the machine (Figures 3 and 7. Paragraphs 0069 and 0070. The “known position” and “predetermined rotation” are being interpreted as the “known geometry”).  
However, Morin is silent about the at least two points of interest to be mapped to an image plane of the image acquisition device by an azimuthal projection. Ma discloses that it is known to map positions of interest using azimuthal projections (Paragraphs 0093 and 0011). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the at least two points of interest mapped to an image plane of the image acquisition device by an azimuthal projection with the motivation of illustrating the positions of interest.
As to Claim 12, Morin as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Morin as modified also teaches further comprising: calibrating the vision system by: collecting, for a plurality of positions of the implement representing a motion of the implement about a respective center of rotation for each position of the plurality of positions, a plurality of images and a plurality of distances associated with the at least two points of interest; and calculating a respective location for each of the respective centers of rotation in the vision system frame of reference (Paragraph 0070).   
As to Claim 14, Morin as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Morin as modified also teaches further comprising: associating the at least two points of interest with a respective target affixed to the implement (Paragraph 0023).  
As to Claim 15, Morin as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Morin as modified also teaches further comprising: selecting one or more visual features of the implement, wherein the one or more visual features of the implement are selected from at least one of: (i) one or more edges or line elements and a corresponding image orientation thereof; (ii) one or more geometric shapes and associated geometric proportions; (iii) variations in color or intensity: (iv) a Page 20 of 23Docket No. 13838.0600 combination of features including relationships between them; (v) a region of the image in which the one or more visual features is found; and (v) a trajectory of the one or more visual features in the image plane; and acquiring the at least two points of interest by evaluating the one or more visual features selected using a plurality of object recognition operations (Paragraphs 0021-0025 and 0069-0072).  
As to Claim 19, Morin as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Morin as modified also teaches wherein the image acquisition device is mounted on the machine to enable a single point of view therefrom (Paragraph 0022).  
As to Claim 20, Morin as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Morin as modified also teaches wherein the azimuthal projection is a far-side general perspective type (Ma: Paragraphs 0093 and 0011).
Claims 3, 6-8, 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin (U.S. Patent Application No. 2014/0277956) in view of Ma et al (U.S. Patent Application Publication No. 2015/0153191); and further in view of Liess (U.S. Patent No. 3,628,612).
As to Claim 3, Morin as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Morin as modified also teaches wherein the machine is a bulldozer and the implement is a blade, the at least two points of interest are located at respective upper distal corners of the blade (Figure 1). However, Morin as modified is silent about the vision system further comprises: a ball joint of the blade having a finite range of rotational motion about a center thereof; and a C-frame of the bulldozer, wherein the ball joint is carried by and in an arc of fixed radius about a fixed axis of rotation on the C-frame.  Liess discloses a ball joint (16) of a blade having a finite range of rotational motion about a center thereof; and a C-frame (13) of a bulldozer, wherein the ball joint is carried by and in an arc of fixed radius about a fixed axis of rotation on the C-frame. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the vision system further comprises a ball joint of the blade having a finite range of rotational motion about a center thereof; and a C-frame of the bulldozer, wherein the ball joint is carried by and in an arc of fixed radius about a fixed axis of rotation on the C-frame. The motivation would have been to articulate the blade to different positions.
As to Claim 6, Morin as modified teaches the invention of Claim 3 (Refer to Claim 3 discussion). Morin as modified also teaches wherein the calibrating the vision system operation further comprises: determining the fixed axis of rotation of the C-frame; determining the arc of fixed radius of the ball joint about the fixed axis of rotation of the C-frame; determining a respective first distance of each the at least two points of interest on the implement from the center of the ball joint; andPage 18 of 23Docket No. 13838.0600 determining a respective second distance between the at least two points of interest on the implement (Paragraph 0070).  
As to Claim 7, Morin as modified teaches the invention of Claim 6 (Refer to Claim 6 discussion). Morin as modified also teaches wherein the calibrating the vision system operation further comprises: determining a reference position for the blade wherein the reference position is a known location of the blade with respect to a frame of reference of the machine (Paragraph 0070).  
As to Claim 8, Morin as modified teaches the invention of Claim 3 (Refer to Claim 3 discussion). Morin as modified also teaches wherein the operations further comprise: determining a position of the blade by: acquiring an image having each of the at least two points of interest shown therein; determining an orientation of the C-frame by minimizing an error threshold, the error threshold defined using at least one distance from the plurality of distances, of a calculated distance between the at least two points of interest; and outputting of respective locations of the at least two points of interest upon reaching the error threshold minimized (Paragraphs 0051 and 0057).  
As to Claim 13, Morin as modified teaches the invention of Claim 12 (Refer to Claim 12 discussion). Morin as modified also teaches wherein the at least two points of interest are located at respective upper distal corners of the blade. However, Morin as modified is silent about the machine is a bulldozer having a C-frame, the implement is a blade having a ball joint carried by and in an arc of fixed radius about a fixed axis of rotation on the C-frame, and the ball joint of the blade having a finite range of rotational motion about a center thereof. Liess discloses a machine that is a bulldozer having a C-frame (13), the implement is a blade having a ball joint (16) carried by and in an arc of fixed radius about a fixed axis of rotation on the C-frame, and the ball joint of the blade having a finite range of rotational motion about a center thereof. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a C-frame, the implement is a blade having a ball joint carried by and in an arc of fixed radius about a fixed axis of rotation on the C-frame, and the ball joint of the blade having a finite range of rotational motion about a center thereof. The motivation would have been to articulate the blade to different positions.
As to Claim 16, Morin as modified teaches the invention of Claim 13 (Refer to Claim 13 discussion). Morin as modified also teaches wherein the calibrating the vision system further comprises: determining the fixed axis of rotation of the C-frame; determining the arc of fixed radius of the ball joint about the fixed axis of rotation of the C-frame; determining a respective first distance of each the at least two points of interest on the implement from the center of the ball joint; and determining a respective second distance between the at least two points of interest on the implement (Paragraph 0070).  
As to Claim 17, Morin as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). Morin as modified also teaches wherein the calibrating the vision system further comprises: determining a reference position for the blade wherein the reference position is a known location of the blade with respect to a frame of reference of the machine (Paragraph 0070).  
As to Claim 18, Morin as modified teaches the invention of Claim 13 (Refer to Claim 13 discussion). Morin as modified also teaches further comprising: determining a position of the blade by: acquiring an image having each of the at least two points of interest shown therein; determining an orientation of the C-frame by minimizing an error threshold, the error threshold defined using at least one distance from the plurality of distances, of a calculated distance between the at least two points of interest; and outputting of respective locations of the at least two points of interest upon reaching the error threshold minimized (Paragraphs 0051 and 0057).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678